Citation Nr: 1144289	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bone necrosis of the left hand due to herbicide exposure.  

3.  Entitlement to service connection for bone necrosis of the right foot due to herbicide exposure.  

4.  Entitlement to service connection for bone necrosis of ribs due to herbicide exposure.  

5.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of right kidney removal (nephrectomy) due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October1965 to February 1968.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In December 2008, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for tinnitus, bone necrosis of the left hand, and an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The clinical evidence of record is against a finding that the Veteran has a right foot disability, to include bone necrosis, causally related to active service. 

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a rib disability, to include bone necrosis, causally related to active service.

3.  In an uappealed August 2004 decision, the RO denied the Veteran's claim for service connection for right nephrectomy.

4.  The evidence of record received since the August 2004 RO decision, which denied the Veteran's claim for service connection for right nephrectomy, is not material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.

5.  An October 2002 Board decision denied the Veteran's claim for service connection for PTSD.

6.  The Veteran served in Vietnam in 1966 and 1967.

7.  The Veteran's lay statements are presumed credible for purposes of reopening his previously denied claim of entitlement to service connection for PTSD.

8.  The Veteran's lay statements regarding an in-service stressor of fear of hostile military activity are sufficient to constitute new and material evidence for the purpose of reopening the previously denied claim.

9.  The Veteran's lay statements regarding an in-service stressor of fear of hostile military activity are consistent with the circumstances of his Vietnam service.

10.  The Veteran has a clinical diagnosis of PTSD related to active service.


CONCLUSIONS OF LAW

1.  Bone necrosis of the right foot was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).
 
2.  Bone necrosis of the ribs was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Evidence received since the August 2004 RO decision that denied service connection for residuals of a nephrectomy, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 1154(a), 5108, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

4.  Evidence received since the October 2002 Board decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

5.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In correspondence dated in April 2006, VA notified the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence, of the reasons for the prior denial of entitlement to service connection for residuals of right nephrectomy, and that a disability rating and effective date would be assigned in the event of award of the benefit sought.  
Although the notice did not inform the Veteran of the reason for the prior denial of entitlement to service connection for PTSD, the Board finds that the Veteran has not been prejudiced by this defect, as in the opinion below, the Board reopens the Veteran's claim.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA and private treatment records.  Additionally, the claims file contains the statements of the Veteran in support of his claims, to include his testimony at a December 2008 Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c) (2011).  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurrent symptoms of a disability, may be associated with service or a service- connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As is discussed in greater detail below, there is no competent credible evidence which indicates that the Veteran has a current bone disability of the right foot causally related to active service.  To the contrary, the evidence is against any such finding.  In addition, there is no competent credible evidence which indicates that the Veteran had a bone disability of the rib causally related to active service.  Thus, VA examinations are not warranted on the issues of entitlement to service connection for bone necrosis of the right foot and ribs.

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  The Board further finds that, in this case, a VA examination is not required after the claim for PTSD is reopened because there is sufficient competent evidence on file to make a decision on the claim, including a 1994 VA examination report. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance. The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence. If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

New and material evidence

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board notes that the Veteran's DD 214 reflects service in Vietnam.  As such, it is presumed that he was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for necrosis of the bone.  The Secretary has determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for renal cancer.  (See Federal Register, Vol. 75, NO. 109, June 8, 2010.)  

As the Veteran's diagnosed disabilities are not among the diseases recognized under 38 C.F.R. § 3.309(e), as diseases associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bone Necrosis of Rib

The Veteran avers that he had bone cancer of the ribs and that he had two ribs removed.  He stated that he has bone disease, or "bone cancer", which has caused his bones to get brittle and die.  He further avers that he was told that the bones were "going dead." (See Board hearing transcript, pages 8, 9, and 10.)  

The record reflects that in August 1986, the Veteran underwent a rib resection of the posterilateral aspects of the right eighth and ninth ribs due to a "hot spot" or abnormality on a bone scan post nephrectomy.  The primary diagnosis was "rib lesion of unknown etiology."  The ribs, at the time of the removal, were noted to be "grossly normal."  Thus, the Board finds that the first element has been met by the diagnosis of a lesion.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, the Veteran has averred that his bone disability may be related to herbicide exposure.  The Veteran is presumed to have been exposed to herbicides due to his service in Vietnam.

The Board finds that the third element for service connection, a competent credible nexus between service and a current disability, has not been met.  The clinical evidence of record is against any finding that the Veteran has a rib disability due to herbicide exposure.  A September 2003 VA examination report reflects that a pathology report revealed that there was no cancer in the ribs and the changes were probably secondary to trauma.  The Board finds that this reflects physical damage due to force, and not a reaction to chemical exposure.  Thus, the evidence of record is against a finding that the Veteran has a rib disability due to herbicide exposure.

Although the Board is not bound to discuss a theory of entitlement to service connection on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis, the Board notes that even if the Veteran's rib disability was to be considered on a direct incurrence basis, service connection would not be warranted. 

There is no evidence of record that the Veteran's trauma to his rib(s) was related to active service.  The Veteran's STRs are negative for any complaints of, or treatment for, the Veteran's ribs.  The Veteran's January 1968 report of medical examination for discharge purposes reflects that, upon clinical examination, the Veteran's musculoskeletal system was normal.  The Veteran's January 1973 report of medical examination for reenlistment purposes reflects that, upon clinical examination, the Veteran's musculoskeletal system was normal.  Not only are the STRs negative for any complaints, but the earliest clinical evidence of a rib disability is in 1986, more than 17 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran has not averred any physical trauma in service which may be related to his rib lesion.  (In this regard, the Board notes that the claims file does include evidence of a numerous accidents post service.  (See October 1978 VA examination report and September 2006 VA medical records.))

While the Veteran may sincerely believe that he has a rib disability causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  The Board acknowledges that the Veteran reported that he had bone cancer, brittle bones, and bone disease.  However, the evidence of record reflects that he had a non-cancerous lesion, probably due to trauma, of the ribs.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69,77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bone Necrosis of Right Foot

As noted above, the first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record reflects an April 1988 diagnosis of "probable aseptic necrosis" of the dome of the right talus.  Thus, the first element has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Board again acknowledges that the Veteran is presumed to have been exposed to herbicides during service in Vietnam.  However, the Board finds that the third element for service connection has not been met.  There is no clinical evidence of record which causally relates the Veteran's right foot disability to herbicide exposure.  Moreover, there is no clinical evidence of record which causally relates the Veteran's right foot disability to active service.

The Veteran's STRs are negative for any complaints of, or treatment for, the Veteran's right foot or of bone necrosis.  The Veteran's January 1968 report of medical examination for discharge purposes reflects that upon clinical examination, the Veteran's feet were normal.  The Veteran's corresponding report of medical history reflects that he denied any foot trouble.  

The Veteran's January 1973 report of medical examination for reenlistment purposes reflects that upon clinical examination, the Veteran's feet were normal.   The Veteran's corresponding report of medical history reflects that he denied any foot trouble.  

A March 1988 VA record reflects that a right ankle tomogram revealed that the surface of the ankle mortise appeared smooth without evidence for significant degenerative joint disease or osteochondritis dissecans.  The impression was negative right ankle tomogram with no definite bone destruction.  An April 1988 radiology report reflects probable aseptic necrosis of the dome of the right talus.   

Private medical correspondence dated in May 1988 reflects that the Veteran reported a history of a work injury to the right ankle occurring on October 12, 1987.  This was approximately 20 years after separation from service.  The examiner noted that the Veteran's aseptic necrosis of the right ankle is "apparently a result of his work-related injury to the right ankle."  

An August 1988 private medical report for SSA purposes reflects that the Veteran reported that in October 1987, while at work, he stepped into a hole and his ankle swelled and hurt.  He reported the injury to his supervisor and had pain in his ankle since that time.  Thus, the evidence is against a finding of continuity of symptomatology since service.

An August 1988 VA examination report reflects a diagnosis of aseptic necrosis, right ankle, secondary to injury.  Subsequent records reflect a right ankle fusion.

Thus, the clinical evidence of record is against a finding that the Veteran's right ankle disability is causally related to active service.  Not only is there no clinical evidence of record that the Veteran's disability may be causally related to active service, to include herbicide exposure, but the record reflects it is due to a post service private work injury, which occurred approximately 20 years after separation from service.  

While the Veteran may sincerely believe that his right foot disability is causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that necrosis of the foot is not the type of disability for which a lay person is competent to diagnosis and provide an etiology.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

NME PTSD

Historically, the appellant's claim for entitlement to service connection for PTSD was denied by the Board in October 2002 because there were no verifiable stressors; that decision became final.  In a claim received in March 2006, the Veteran requested that his claim for entitlement to service connection for PTSD be reopened.  

Evidence of record at time of last final denial

The evidence of record at the time of the previous final denial, in October 2002, included the Veteran's STRs, VA records, SSA records, a National Archives and Records Administration report, and a U.S Armed Services Center for Research of Unit Records report.  

The Veteran's service records reflect that he served in Vietnam from July 1966 to July 1967.  His principal duties were as a communications center specialist and field wireman.  The evidence reflects that the Veteran was not awarded any medals for valor or any citations indicating that he was exposed to situations involving combat with the enemy.  The evidence does not indicate that he was in combat. 

The Veteran's STRS are negative for any complaints of, or treatment for, a psychiatric disability. 

The Veteran reported numerous stressors in hearing testimony, in written statements, and in VA examination reports.  He reported the following stressors: witnessing Korean and Vietcong soldiers burned in tunnels, witnessing a jeep that was ambushed and a soldier and driver were killed, being fired upon while on guard duty, removing bodies, being on a convoy when a guard shot a young Vietnamese boy for stealing a can of beer, being in a hospital with Vietcong soldiers in the beds next to him, walking and hitchhiking to his unit and hiding because he did not have a weapon, being fired on when returning from the post, being scared due to his tent collapsing in the rain, and shooting at people.  He reported that nobody in his outfit was killed and he did not know anybody well that was killed.  A diagnosis of chronic delayed PTSD and dysthymia was made by a VA examiner in February 1995, and a diagnosis of PTSD was made by a February 2001 VA examiner based on the alleged stressors of seeing a boy killed while stealing beer, and seeing Koreans pour diesel in tunnels and burning people coming out of the tunnels.  

SSA record reflect that the Veteran was granted disability benefits in April 1989 for aseptic necrosis of the right talus, spondylolisthesis of the lumbar spine, and status post right nephrectomy and right rib resection. 

A statement from the National Archives and Records Administration in September 2000 reflects that there was no information in the file about the events that Veteran alleged he observed in October 1966, December 1966, or January 1967. 

A report from the U.S. Armed Services Center for Research of Unit Records (USASCRUR) in December 2000 reflects that stressor research could not be accomplished because of insufficient stressor information (specific dates, locations, names).

Evidence of record since the last final denial

The evidence added to the record subsequent to the last final denial, in October 2002, includes VA medical records, formal findings of unavailability of stressor verification, and the Veteran's testimony at a December 2008 Board hearing. 

The VA medical records reflect complaints of, and treatment for, numerous disabilities. 

The Veteran's testimony at the Board hearing included his statements that while in Vietnam, he worked in communications in a transportation company, was on convoys, saw people being killed, performed guard duty, and was afraid of enemy action.

Old and new evidence of record considered as a whole

During the pendency of this appeal, effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010. 

In determining whether to reopen a claim under the new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'  

The Veteran's service personnel records reflect that he served in Vietnam from July 1966 to July 1967.  Thus, he had service in a location involving exposure to "hostile military or terrorist activity" and he has stated that he was exposed to such activity.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.

Reopened PTSD claim 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in reconsidering the matter prior to RO consideration because the Board, in the decision below, grants entitlement to service connection.

The Veteran's DD-214 is negative for an award indicative of combat activity or wounds due to hostile forces.  Nevertheless, as noted above, service connection for PTSD may be established where (1) there is medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and (2) there is an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA. 

The medical evidence of record reflects that the Veteran has been clinically diagnosed with PTSD based on reported military stressors of the Veteran's fear of hostile military activity. (See February 1995 VA examination report.)  In this regard, the Board notes that, although the Veteran's alleged stressors need not be verified as they are related to the Veteran's "fear of hostile military or terrorist activity", they must be consistent with the places, types, and circumstances of service.  The Board finds that the Veteran's alleged stressors of being in a convoy in Vietnam, traveling amongst military bases, and being in fear of being shot is consistent with his military service as a communications specialist.

Therefore, giving the benefit of the doubt to the Veteran, and after consideration of all of the evidence, the Board finds it is at least as likely as not that the Veteran's PTSD is causally related to active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58.

NME Residuals of right kidney removal

Historically, the appellant's claim for entitlement to service connection for a right nephrectomy was denied in an RO decision in April 1986 because the evidence of record was against a finding that the Veteran's kidney cancer was causally related to active service.  His claim was denied by the Board in July 1987.  His claim was denied by the RO in August 1994, November 1994, and again in August 2004 because kidney cancer (the reason for the nephrectomy) is not a disease for which presumptive service connection is warranted, and there was no clinical evidence of record which reflected that the Veteran's kidney cancer, and subsequent kidney removal, was causally related to active service.  

In a claim received in March 2006, the Veteran requested that his claim for entitlement to service connection for kidney cancer, as due to herbicide exposure, be reopened.  

Evidence of record at time of last final denial

The evidence of record at the time of the previous final denial, in August 2004, included the appellant's STRs, VA and private treatment records, and SSA records.  

The Veteran's STRS are negative for any complaints of, or treatment for, a kidney disability. 

SSA record reflect that the Veteran was granted disability benefits in April 1989 for aseptic necrosis of the right talus, spondylolisthesis of the lumbar spine, and status post right nephrectomy and right rib resection. 

VA and private medical records reflect that the Veteran underwent a right radical nephrectomy in February 1986 for carcinoma of the kidney.  

The evidence includes the Veteran's statements that he initially sought treatment in December 1985 at the emergency room because he was passing blood in his urine and had pain in the stomach, sides, low back, and legs.

Evidence of record since the last final denial

The evidence added to the record subsequent to the last final denial in August 2004, includes VA medical records and the Veteran's testimony at a December 2008 Board hearing. 

The Veteran's testimony and the VA medical records are essentially duplicative of prior statements that he sought treatment for passing blood and pain in December 1985 and that he had a nephrectomy in February 1986 due to cancer of the kidney.

Old and new evidence of record considered as a whole

The Veteran's claim was previously denied because there was no evidence of record that the Veteran's residuals of a right kidney removal were causally related to active service.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim, and as such, is not new and material to reopen the claim.  As noted above, the Veteran's testimony and the VA records are essentially duplicative of prior statements that he sought treatment for passing blood and for pain in December 1985.  In addition, he had a nephrectomy in February 1986 due to cancer of the kidney.  The Secretary has determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for renal cancer.  (See Federal Register, Vol. 75, NO. 109, June 8, 2010.)  The claims file still does not contain evidence of the necessary element for service connection, continuity of symptomatology since service or a clinical nexus opinion relating the disability to service.  As such, new and material evidence has not been received.


ORDER

Entitlement to service connection for bone necrosis of the right foot is denied.

Entitlement to service connection for bone necrosis of the ribs is denied.

As new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for PTSD is granted.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a nephrectomy, the appeal is denied.

REMAND

Depression and Anxiety  

The Veteran avers that he suffers from depression and anxiety as part of his PTSD, and due to his "kidney problems and bone disease."  He further testified that he has been diagnosed with both PTSD and depression, and that he is on medication (See Board hearing transcript, pages 14 and 15.)

The Board finds that VA should attempt to obtain all pertinent private and VA records related to the Veteran's complaints and treatment.  Thereafter, the Veteran should be scheduled for a VA examination to determine if he has an acquired psychiatric disability, separation and apart from PTSD, causally related to military service or to a service-connected disability.  (In this regard, the Board notes that the Veteran's claim of entitlement to service connection for a bone disability of the left hand is remanded by the Board, as noted below.)

Tinnitus

The Veteran contends that he has tinnitus causally related to active service.  At the December 2008 Travel Board hearing, the Veteran testified that he has had tinnitus for three to five years.  (See Board hearing transcript, page 3.)  He further testified that he was on the firing range and in Vietnam where he was exposed to acoustic trauma.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears). See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not been shown to be competent to provide an etiology as to his current tinnitus.  The Veteran should be afforded a VA examination to obtain a clinical opinion as to the etiology of his current tinnitus. 

Bone Necrosis of Left hand

The Veteran testified that he had surgery of the left hand.  He testified that a joint was fused and "they had to take some tendons out of this hand and make a bone in here."(See Board hearing transcript, page 8.)  

September 2006 VA medical records reflect that the Veteran reported left hand numbness and a past history of bilateral carpal tunnel release.

The Board finds that VA should attempt to obtain all pertinent medical records, if any, regarding bone surgery to the left hand.  If, and only, if the record indicate that the Veteran has a left hand disability which may be causally related to active service, the Veteran should be scheduled for a VA examination to determine the etiology of any such disability. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received audiological, left hand, and mental health/psychiatric treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include VA facilities.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records.  

2.  Thereafter, schedule the Veteran for VA examinations to determine whether he has tinnitus, and/or an acquired psychiatric disability (other than PTSD), and the etiology of any such disabilities.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has such disabilities causally related to his military service.  The audiology examiner should consider the Veteran's December 2008 statement that he has had tinnitus for approximately three to five years and was exposed to acoustic trauma in service.  In providing an opinion, the mental health examiner should discuss whether the Veteran has depression and/or anxiety which is a symptom of his PTSD, or whether he has a separate acquired psychiatric disability, and if so, it's etiology.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  If and only if, medical records indicate that the Veteran has a left hand disability which may be causally related to active service, schedule the Veteran for a VA examination.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a left hand disability causally related to his military service, to include herbicide exposure.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).  

4.  Thereafter, the RO should readjudicate the issues of entitlement to service connection for tinnitus, left hand bone necrosis, and an acquired psychiatric disability other than PTSD on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


